DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Status
Below is the Final Action on the Merits for Claims 1 – 6, 8 – 17  and 19 – 22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation “for translational motion: in lines 13 and 14 respectively.  The limitation is vague in that it is unclear as to what exactly is being claimed.  Translational motion of what?  For the purpose of examination, the limitation will be examined as “for translational motion of the plurality of movable hooks”.
Claims 2 – 6, 8 – 11, 13 – 17 and 19 – 22 are further rejected as being dependents on rejected claims 1 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenemann (US 4,345,849).
Regarding Independent Claim 1, Stenemann teaches:
an outer body (bar 10 [4:11]);
a plurality of moveable hooks (hook ends 36, 36’ [4:61]) disposed in the outer body (arms with hooks protrude from bar 10 [6:64-65], see Figure 6A, below) for translational motion (the arm ends are not only pushed inwardly… but also laterally to the side whereby their hook ends are pressed apart [7:48-52]; i.e. hooks translate both towards and away from each other as well as into and out of bar 10, see Figures 5A and 6A, below);
a rotatable dial (actuating end 57 [6:31]) disposed in the outer body (insert 54 attached to actuating end 57 is passed laterally through the aperture in the bar 10 [6:11-13]) for rotational motion (rotationally rigid connection between insert 54 and housing of eccentric member 50 [6:15-18]);
a cam mechanism (eccentric member 50 [5:23]) configured to couple the rotatable dial and the plurality of moveable hooks (in order to establish the coupling between the two bars, it is necessary only to rotate the eccentric member 50 [7:30-32]; actuating end 57 rotates eccentric member 50 which results in hooks moving towards and away from each other, see Figures 5A and 6A, below),
wherein the rotatable dial is configured to rotate causing translational movement of the plurality of moveable hooks within the outer body to operate between a locked state and an unlocked state (in order to establish the coupling between the two bars, it is necessary only to rotate the eccentric member 50 so that the components move into their coupling 
wherein the cam mechanism including an exterior surface and an interior surface (insert 54 has an exterior end 55 [6:16] while eccentric member 50 has a housing 53 with internal serrations [6:22-23]) with the exterior surface having a threaded surface (insert end 55 has external teeth [6:26]) configured to engage the interior surface having a threaded surface (insert end 55 is inserted into the internally toothed housing 53 [6:26-27]) of the rotatable dial (actuating end 57 is coupled to internal toothing of 53 through external toothing of 55 [6:24-34]) for translational motion (in order to establish the coupling between the two bars, it is necessary only to rotate the eccentric member 50 [7:30-32]; actuating end 57 rotates eccentric member 50 which results in hooks moving towards and away from each other and resulting in a translation motion of the hooks, see Figures 5A and 6A).

    PNG
    media_image1.png
    253
    744
    media_image1.png
    Greyscale

Figure 5A

    PNG
    media_image2.png
    304
    777
    media_image2.png
    Greyscale

Figure 6A
Regarding Claim 2, Stenemann discloses the limitations of Claim 1 and further teaches the plurality of moveable hooks being configured to translate in a juxtaposed position about a central axis (eccentric member 50 presses the U-shaped leaf spring, resulting in a longitudinally inward movement of the leaf spring [7:38-41]; i.e. hooks translate together due to them being made of a single piece, see Annotated Fig. 6A, below).

    PNG
    media_image3.png
    381
    1088
    media_image3.png
    Greyscale

Annotated Fig. 6A

Regarding Claim 3, Stenemann discloses the limitations of Claim 1 and further teaches the plurality of hooks being a unitary mechanism (holding member 30 is of tong-shaped construction [4:38-39] and is provided with hook ends 36, 36’, see Close-Up of Figure 1, below).

    PNG
    media_image4.png
    394
    566
    media_image4.png
    Greyscale

Close-Up of Figure 1
Regarding Claim 4, Stenemann discloses the limitations of Claim 3 and further teaches the unitary mechanism being coupled to the cam mechanism for translational motion (the eccentric member 50 is placed into the loop end of the U-shaped leaf-spring 30 [5:32-34]; in order to establish the coupling between the two bars, it is necessary only to rotate the eccentric member 50 so that the components move into their coupling position [7:30-32]).
Regarding Claim 6, Stenemann discloses the limitations of Claim 4, as described above, and further teaches the coupling comprising a connector rod (longitudinal central wall 21 [4:10-11]) inserted within the unitary mechanism (wall 21 has engaging around it holding member 30 [4:36-38]) and the cam mechanism (bearing stud 52 of eccentric member 50 rests in slot-like cut out 28 in the wall 21 [5:35-37]).
Regarding Claim 8, Stenemann discloses the limitations of Claim 1, as described above, and further teaches the unitary mechanism being a flat spring (holding member 30 comprising a U-shaped leaf spring (4:38-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stenemann (US 4,345,849).
Regarding Claim 5, Stenemann discloses the limitations of Claim 1, as described above, and further teaches the plurality of movable hooks protruding through the outer body (the arm ends which are provided with hooks protrude from the head of the bar 10 [6:63-65]) and offset with respect to each other (hook ends are located in a staggered relationship [5:13-14]).  Stenemann does teach the orientation of the hooks to be in a vertical relationship instead of a horizontal relationship ([5:13-14]).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate Stenemann’s combination of bars and columns 90 degrees so that gravity is supporting the locked butt joints, creating a more stable structure.  With this rotation, the moveable hooks now protrude through the outer body in a horizontal plane and are staggered in the horizontal plane.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stenemann (US 4,345,849) in view of ATC-Mechanical (found at https://web.archive.org/web/20160314135521/https://www.atc-mechanical.com/mechanical-tubing/square-fit-steel-tubing/ with screenshot provided).
Regarding Claim 12, Stenemann teaches:
an outer body (bar 10 [4:11]);
a plurality of moveable hooks (hook ends 36, 36’ [4:61]) disposed in the outer body (arms with hooks protrude from bar 10 [6:64-65], see Figure 6A, above) for translational motion (the arm ends are not only pushed inwardly… but also laterally to the side whereby their hook ends are pressed apart [7:48-52]; i.e. hooks translate towards and away from each other, see Figures 5A and 6A, above);
a rotatable dial (actuating end 57 [6:31]) disposed in the outer body (insert 54 attached to actuating end 57 is passed laterally through the aperture in the bar 10 [6:11-13]) for rotational motion (rotationally rigid connection between insert 54 and housing of eccentric member 50 [6:15-18]);
a cam mechanism (eccentric member 50 [5:23]) configured to couple the rotatable dial and the plurality of moveable hooks (in order to establish the coupling between the two bars, it is necessary only to rotate the eccentric member 50 [7:30-32]; actuating end 57 rotates eccentric member 50 which results in hooks moving towards and away from each other, see Figures 5A and 6A, above),
and wherein the rotatable dial is configured to rotate causing translational movement of the plurality of moveable hooks within the outer body to operate between a locked state and an unlocked state (in order to establish the coupling between the two bars, it is necessary only to rotate the eccentric member 50 so that the components move into their coupling position [7:30-32]; actuating end 57 rotates eccentric member 50 which results in hooks moving towards and away from each other, which locks and unlocks the bar from its connected member),
wherein the cam mechanism including an exterior surface and an interior surface (insert 54 has an exterior end 55 [6:16] while eccentric member 50 has a housing 53 with internal serrations [6:22-23]) with the exterior surface having a threaded surface (insert end 55 has external teeth [6:26]) configured to engage the interior surface having a threaded surface (insert end 55 is inserted into the internally toothed housing 53 [6:26-27]) of the rotatable dial (actuating end 57 is coupled to internal toothing of 53 through external toothing of 55 [6:24-34]) for translational motion (in order to establish the coupling between the two bars, it is necessary only to rotate the eccentric member 50 [7:30-32]; actuating end 57 rotates eccentric member 50 which results in hooks moving towards and away from each other and resulting in a translation motion of the hooks, see Figures 5A and 6A).
However, Stenemann does not explicitly teach a lockable frame structure configured to insert the outer body.  ATC is also concerned with temporarily connecting members together and teaches a telescoping assembly in which a locking mechanism within a narrow member is locked onto a wider member with some overlapping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the narrower outer member of Stenemann into a 
Regarding Claim 13, Stenemann in view of ATC discloses the limitations of Claim 12, as described above, and Stenemann further teaches the plurality of moveable hooks being configured to translate in a juxtaposed position about a central axis (eccentric member 50 presses the U-shaped leaf spring, resulting in a longitudinally inward movement of the leaf spring [7:38-41]; i.e. hooks translate together due to them being made of a single piece, see Annotated Fig. 6A, above).
Regarding Claim 14, Stenemann in view of ATC discloses the limitations of Claim 12, as described above, and Stenemann further teaches the plurality of hooks being a unitary mechanism (holding member 30 is of tong-shaped construction [4:38-39] and is provided with hook ends 36, 36’, see Close-Up of Figure 1, above).
Regarding Claim 15, Stenemann in view of ATC discloses the limitations of Claim 14, as described above, and Stenemann further teaches the unitary mechanism being coupled to the cam mechanism for translational motion (the eccentric member 50 is placed into the loop end of the U-shaped leaf-spring 30 [5:32-34]; in order to establish the coupling between the two bars, it is necessary only to rotate the eccentric member 50 so that the components move into their coupling position [7:30-32]) into and out of the lockable frame structure (during movement of eccentric member the hook ends are moved axially inwards [2:54-59] and, with potential overlapping of outer member of Stenemann and lockable structure of ATC, the hook members would also move into and out of the lockable structure).
Regarding Claim 16, Stenemann in view of ATC discloses the limitations of Claim 14, as described above, and Stenemann further teaches the plurality of movable hooks protruding through the outer body (the arm ends which are provided with hooks protrude from the head of the bar 10 [6:63-65]) and offset with respect to each other (hook ends are located in a staggered relationship [5:13-14]).  Stenemann does teach the orientation of the hooks to be in a vertical relationship instead of a horizontal relationship ([5:13-14]).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate Stenemann’s combination of bars and columns 90 degrees so that gravity is supporting the locked butt joints, creating a more stable structure.  With this 
Regarding Claim 17, Stenemann in view of ATC discloses the limitations of Claim 15, as described above, and Stenemann further teaches the coupling comprising a connector rod (longitudinal central wall 21 [4:10-11]) inserted within the unitary mechanism (wall 21 has engaging around it holding member 30 [4:36-38]) and the cam mechanism (bearing stud 52 of eccentric member 50 rests in slot-like cut out 28 in the wall 21 [5:35-37]).
Regarding Claim 18, Stenemann in view of ATC discloses the limitations of Claim 12, as described above, and Stenemann further teaches the cam mechanism including an exterior surface and an interior surface (insert 54 has an exterior end 55 [6:16] while eccentric member 50 has a housing 53 with internal serrations [6:22-23]) with the exterior surface having a threaded surface (insert end 55 has external teeth [6:26]) configured to engage the interior surface having a threaded surface (insert end 55 is inserted into the internally toothed housing 53 [6:26-27]) of the rotatable dial (actuating end 57 is coupled to internal toothing of 53 through external toothing of 55 [6:24-34]) for translational motion (in order to establish the coupling between the two bars, it is necessary only to rotate the eccentric member 50 [7:30-32]; actuating end 57 rotates eccentric member 50 which results in hooks moving towards and away from each other, see Figures 5A and 6A, above).
Regarding Claim 19, Stenemann in view of ATC discloses the limitations of Claim 12, as described above, and Stenemann further teaches the unitary mechanism being a flat spring (holding member 30 comprising a U-shaped leaf spring [4:38-39]).
Allowable Subject Matter
Claims  9-11 and 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-11 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 9 and 20, closest art of record Stenemann (US 4,345,849) teaches a cam lock with an outer body including at least two protrusions (four corners of bar 10) but these protrusions do not prevent rotation of the outer body.
Regarding Claims 10 and 21, closest art of record Stenemann teaches a cam lock configured to be turned with a tool (explicitly a socket wrench [7:34-35], but shown as needing a hexagonal key).  Other closest art of record Smock (US 4,974,987) teaches a similar locking system which also requires a tool.
Regarding Claims 11 and 22, closest art of record Stenemann teaches a cam lock with a rotatable, tool crank dial where rotation causes the plurality of hooks to lock.  Stenemann is silent on how far a user must turn the dial to lock and unlock the hooks, but clearly shows a clockwise turn locking the hooks (see Figures 6A and 6B).  What is less clear from Stenemann’s drawings is how far the dial must turn for locking to occur.  A close comparison between Stenemann’s locked and unlocked states in Figures 5B and 6B (below) indicates that an approximate one-quarter turn may be enough to lock the structures together, or Stenemann may have wished to show a 180 degree turn of the eccentric cam mechanism and have been limited by the technology available to do the drawings.  With this lack of clarity, the drawings will not be relied upon, as patent drawings are not assumed to be drawn to scale unless stated otherwise.

    PNG
    media_image5.png
    321
    259
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    249
    302
    media_image6.png
    Greyscale

     Stenemann Dial in Unlocked State (Fig. 5B)	   Stenemann Dial in Locked State (Fig. 6B)



Response to Arguments
Applicant’s arguments, filed February 2, 2022 with respect to rejected claims 8 and 19 under 35 U.S.C 112(b) have been fully considered and the rejection has been withdrawn. 
Applicant’s arguments, filed February 2, 2022 with respect to rejected claims 1 – 6, 8 – 17 and 19 – 22 under 35 U.S.C 102 and 103 have been fully considered and are not persuasive; therefore, the rejection has been maintained. 
Applicant argues “Stenemann fails to disclose at least the foregoing features of a cam mechanism that includes an exterior surface and an interior surface with the exterior surface having a threaded surface configured to engage the interior surface having a threaded surface of the rotatable dial for translational motion”.  
Examiner respectfully disagrees. Stenemann explicitly teaches rotating the eccentric member 50 [7:30-32]; actuating end 57 rotates eccentric member 50 in order to establish the coupling between the two bars, which results in hooks moving towards and away from each other and resulting in a translation motion of the hooks, see Figures 5A and 6A.
Applicant’s arguments, filed February 2, 2022 with respect to amended claims 1 – 6, 8 – 17 and 19 – 22 have been fully considered, however, after further consideration and in view of the amendments presented, a new ground of rejection has been made. Stenemann remains applicable to teaching the structural elements of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Information                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/KATINA N. HENSON/Primary Examiner, Art Unit 3723